517 F. Supp. 2d 1362 (2007)
In re: INSURANCE COMPANIES "SILENT" PREFERRED PROVIDER ORGANIZATION (PPO) LITIGATION.
MDL No. 1882.
United States Judicial Panel on Multidistrict Litigation.
October 10, 2007.
*1363 Before JOHN G. HEYBURN II, Chairman, D. LOWELL HENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. SCIRICA, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiff in three actions has moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in the Northern District of Illinois, or, alternatively, in either the Southern District of Illinois or the Central District of California. This litigation currently consists of two actions pending in the Southern District of Illinois and two actions pending in the Central District of California and the Northern District of Illinois, respectively, as listed on Schedule A.[1] All responding parties oppose centralization.[2] In the alternative, three defendants advocate centralization in the Northern District of Illinois.
On the basis of the papers filed and hearing session held, we are not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. The four actions before us are against different defendant insurance companies and involve different contracts between those insurers and First Health Corp., a preferred provider organization. The proponents of centralization have failed to convince us that any common questions of fact among these actions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. Alternatives to transfer exist that may minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these four actions is denied.


*1364 SCHEDULE A
Central District of California Kathleen Roche, D.C. v. Zenith Insurance Co., et al., C.A. No. 2:07-4492

Northern District of Illinois Roselle Chiropractic P.C. v. Hartford Fire Insurance Co., C.A. No. 1:074479
Southern District of Illinois

Kathleen Roche v. Travelers Property Casualty Insurance Co., et al., C.A. No. 3:07-302

Kathleen Roche, D.C. v. Liberty Mutual Managed Care, Inc., et al., C.A. No. 3:07-331
NOTES
[1]  Two other actions previously pending in the Southern District of Illinois were recently remanded to state court.
[2]  These parties include defendants Hartford Fire Insurance Co., Liberty Mutual Insurance Co., Liberty Mutual Fire Insurance Co., Liberty Mutual Managed Care, Inc., Travelers Casualty & Surety Co., Travelers Property Casualty Insurance Co., Travelers Indemnity Co., Zenith. Insurance Co., and Zenith National Insurance Co.; and plaintiff Roselle Chiropractic P.C. in the Northern District of Illinois action.